Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 1 of 38 PageID #: 141



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK



  KATHY DREW KING,
                          Petitioner,
                                               Case No. l:19-cv-03496 (NGG) (VMS)

  CONSTRUCTION & GENERAL BUILDING
  LABORERS' LOCAL 79,
                          Respondent.



                   RESPONDENT'S MEMORANDUM IN OPPOSITION
              TO THE REQUEST FOR A TEMPORARY RESTRAINING ORDER



                                          Joseph J. Vitale
                                          Cohen, Weiss and Simon LLP
                                          900 Third Avenue, Suite 2100
                                          New York, New York 10022
                                          Telephone: (212)356-0238
                                          Facsimile: (646) 473-8238
                                          jvitale@cwsny.com

                                          Tamir W. Rosenblum
                                          Mason Tenders District Council
                                           of Greater New York
                                          520 Eighth Avenue, Suite 650
                                          New York, New York 10018
                                          (212) 452-9407

                                          Counsel for Construction and General
                                          Building Laborers Local 79




 01092936.1
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 2 of 38 PageID #: 142




                                  TABLE OF CONTENTS



                                                                                        Page

  PRELIMINARY STATEMENT                                                                     1

  ARGUMENT                                                                                  2

  NO TEMPORARY RESTRAINING ORDER SHOULD ISSUE BECAUSE THE REGIONAL
  DIRECTOR CANNOT SHOW THAT THERE IS REASONABLE CAUSE TO BELIEVE THE
  NATIONAL LABOR RELATIONS ACT HAS BEEN VIOLATED AND THAT THE
  REQUESTED RELIEF IS "JUST AND PROPER"                             2

  I.     A TRO IS NOT "JUST AND PROPER" IF THE REGIONAL DIRECTOR
         SEEKS AN "UNPRECEDENTED APPLICATION OF THE ACT"                                    2

  II.    THE REGIONAL DIRECTOR IMPROPERLY BASES HER REQUEST
         FOR A TRO ON A THEORY THAT IS CONTRARY TO CURRENT
         BOARD LAW THAT PERMITS UNIONS TO USE THE INFLATED RAT                              6

  III.   MINDFUL OF THE FIRST AMENDMENT, THE COURTS HAVE
         ROUTINELY REJECTED ATTEMPTS TO ENJOIN A UNION'S
         USE OF THE RAT AND THE DISTRIBUTION OF LEAFLETS                                    9

         A.   The Supreme Court in 1988 Rejected the NLRB's Attemptto Use the
              Secondary BoycottProvisions of the NLRA as a Meansto Deny Unions
              and Union Members Their First Amendment Right to Distribute Leaflets          9

         B.   In the Thirty Years Since the Supreme Court's Decision in DeBartolo, the Courts
              Have Expanded the Expressive Activity Permitted Against Secondary Employers
              to Include, Among Other Things, the Use of an Inflated Rat                   11

         C.   Since Its Decision in DeBartolo, the Supreme Court's
              Protectionof First AmendmentActivity Has Only Increased                     13

         D.   To the Extent the Regional Director Seeks to Enjoin
              the Distribution of Leaflets, That Request Must Be Denied                   17

  IV.    A TRO AGAINST THE UNION HOLDING A RALLY
         ON A PUBLIC SIDEWALK IS EQUALLY IMPROPER                                         18

  V.     EVEN UNDER GENERAL EQUITABLE
         PRINCIPLES,THE TRO IS UNWARRANTED                                                23

         A.   The Requested TRO Is Vague and Overbroad                                    23




                                            -1
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 3 of 38 PageID #: 143




                                                                                  Page

       B.    The Regional Director HasUnduly Delayed in HerRequest and
             Otherwise Failsto Showthat Equity Calls for an Injunction to Issue    24
  CONCLUSION                                                                       25




                                           -11 -
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 4 of 38 PageID #: 144




                                  TABLE OF AUTHORITIES

  Case                                                                              Page

  Ahmad v. Long Island Univ., 18 F.Supp.2d 245 (E.D.N.Y. 1998)                        24

  Benson v. United Bhd. ofCarpenters & Joiners, Locals 184 & 1498,
     337 F.Supp.2d 1275 (D. Utah 2004)                                                  8

  Blyer v. New York Coat, Suit, Dress, Rainwear & Allied Workers' Union,
     522 F.Supp. 723 (S.D.N.Y. 1981)                                                 3,4

  Capital Awning Co. v. Local 137 Sheet Metal Workers Int 7Ass'n,
     698 F.Supp.2d 308 (E.D.N.Y. 2010)                                                11

  Carpenters Local 1506(Eliason and Knuth ofArizona), 355 N.L.R.B. 797 (2010)        7, 8
  Carpenters Local 1827(Eliason and Knuth ofDenver), 357 N.L.R.B. 415 (2011)            7
  Carrier Air Conditioning Co. v. NLRB, 547 F.2d 1178 (2nd Cir. 1976)                 11

  Danielson v. Joint Board ofCoat, Suit & Allied Garment Workers,
     494 F. 2d 1230 (2d Cir. 1974)                                                4, 5,24

  DeBartolo Corp. v. Fla. GulfCoast Bldg. & Constr. Trades Council,
    485 U.S. 568 (1988)                                                           passim
  IBEW, Local 98 (Shree Sai Siddhi Spruce), 2019 WL 2296952 (NLRB Div. of
     Judges, May 28, 2019)                                                          8,20

  Kohn V. Southwest Reg'I Council ofCarpenters, 289 F.Supp.2d 1155 (C.D. Cal.
     2003)                                                                             9

  Laborers' Eastern Region Organizing Fund (The Ranches at Mt. Sinai),
     346N.L.R.B. 1251 (2006)                                                           8

  Linn v. United Plant Guard Workers, 383 U.S. 53 (1966)                              16

  LIUNA, Local 872, 363 N.L.R.B. No. 168 (April 29,2016)                              11

  Local 330 v. Town ofChute, 834 F.3d 745 (7th Cir. 2016)                             11

  McCullen v. Coakley, 573 U.S. 464 (2014)                                            18

  McLeod V. National Maritime Union ofAmerica, 457 F.2d 490 (2d Cir. 1970)           4, 5

  Metropolitan Opera Ass'n v. Local 100, 239 F.3d 172 (2d Cir 2001)             15,16, 24




                                               111
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 5 of 38 PageID #: 145



  Case                                                                                  Page

  Microtech Contracting v. Mason Tenders District Council,
     55 F.Supp.Sd 381 (E.D.N.Y. 2014)                                                  12,13
  NAACP V. Claiborne Hardware Co., 458 U.S. 886 (1982)                                    16

  Organizationfor a Better Austin v. Keefe, 402 U.S. 415 (1971)                           16
  Overstreet v. UnitedBrotherhoodofCarpenters and Joiners,
    409 F.3d 1199 (9th Cir. 2005)                                                          8

  Pathmark Stores, Inc., 342 N.L.R.B. 378 (2004)                                           8

  SheetMetal Workers Int 7Ass'n (Brandon Medical Center),
     356N.L.R.B. 1290(2011)                                                              7,8

  Sheet Metal Workers Int'I Ass'n. Local 15 (Brandon Regional Medical Center),
     346 N.L.R.B 199(2006), enforcement denied, 491 F.3d 429 (D.C. Cir. 2007)             12
  Sheet Metal Workers' Int 7 Ass 'n. Local 15 v. NLRB,
     491 F.3d 429 (D.C. Cir. 2007)                                                        12

 Silverman v. 40-41 Realty Assocs., 668 F.2d 678 (2d Cir. 1982)                       passim
 Silverman v. Local 78, Asbestos Workers, 958 F.Supp. 129(S.D.N.Y. 1996)                  24

 Snyder v. Phelps, 562 U.S. 443 (2011)                                              13,14,17

 State V. DeAngelo, 185 L.R.R.M. 3057 (Sup. Ct. N.J. 2009)                                12

  Tru-ArtSign Co., Inc. v. Local 137 Sheet Metal Workers Int 7 Ass 'n,
     573 F.App'x 66 (2d Cir. 2014)                                                        11

  Tucker v. City ofFairfield, 398 F.3d 457 (6th Cir. 2005)                                11

  Venetian Casino Resort, 345 N.L.R.B. 1061 (2005)                                        19

  Venetian Casino Resort v. Local Joint Exec. Bd, 257 F.3d 937 (9th Cir. 2001)            19

  Virginia v. Black, 538 U.S. 343 (2003)                                         11,13,14, 17

  West Virginia Bd. ofEduc. v. Barnette, 319 U.S. 624 (1943)                              11

  Statutes

 U.S.C. § 104(e)                                                                          24

 National Labor Relations Act                                                         passim


                                               - IV
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 6 of 38 PageID #: 146



  Statutes                                                                 Page

  29 U.S.C. § 104                                                           24

  Other Authorities

  First Amendment                                                        passim
  Lewis Carroll, Through the Looking-Glass, and What Alice Found There
     124(Michael Everson ed., Evertype 2009) (1871)                          6




                                            - V
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 7 of 38 PageID #: 147




                                     PRELIMINARY STATEMENT

                  Respondent Construction and General Building Laborers Local 79("Local 79" orthe

  "Union") submits this memorandum oflaw inopposition tothe request ofthe Regional Director for a

  temporary restraimng order ("TRO") that would prevent Local 79 and its members from exercising their

  rights under theNational Labor Relations Act ("NLRA") and under the First Amendment'

                  According tothe Regional Director, she has a reasonable basis for believing that the

  Union has violated the secondary boycott provisions ofthe NLRA byunlawfully "enmeshing" Mannix

  Family Market, which operates three Shop Rite supermarket stores inStaten Island, ina dispute that

  Local 79has with Kimco Realty Corp. ("Kimco") and GTL Construction LLC ("GTL"), which are

  paying substandard wages toconstruction workers who are building a new shopping center where

  Mannix Family Market willopena newShop Rite.

                  Contrary to theRegional Director's suggestion, there is nothing unlawful about

  "enmeshing" secondary employers ina dispute a union may have with a primary. Asthe Supreme

  Court has held, a union and itsmembers have a First Amendment right topublicly criticize a secondary,

  even if the union's object isto persuade a secondary from doing business with another business. The

  Board therefore cannot interpret theNLRA's prohibition against "threatening" or"coercing"

  secondaries as somehow stripping the Union ofthat First Amendment right. Mindful oftheSupreme

  Court's admonition, theBoard hasclearly held thata union canstill engage in expressive conduct such

  asrallies, stationary banners, inflated rats and thedistribution of leaflets allaimed at shaming a




      ' At approximately 11:30 a.m. on June 13, 2019, Local 79 submitted to chambers a briefin
  oppositionto the papers served by the Regional Director at approximately 11:00 a.m. that same
  day. Pursuant to the Order to Show Cause dated June 14, the Union submits this brief. For the
  Court's convenience. Local 79 will in this brief restate (and expand upon) the arguments made in
  its initial submission, thereby rendering reference to the initial brief unnecessary.


                                                     - 1
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 8 of 38 PageID #: 148



  secondary employer to stop doing business with a primary. Such activities donotfall within the lawful

  prohibition against picketing.

                  With herbelated request fora TRO against "theuseofinflatable rats orcockroaches," or

  anything that could beviewed as"coercive" ofMannix, the Regional Director seeks a TRO that is

  unwarranted under the First Amendment, under the NLRA, and under traditional equitable

  considerations. Her request should be denied.

                                             ARGUMENT

           NO TEMPORARY RESTRAINING ORDER SHOULD ISSUE BECAUSE THE
           REGIONAL DIRECTOR CANNOT SHOW THAT THERE IS REASONABLE
          CAUSE TO BELIEVE THE NATIONAL LABOR RELATIONS ACT HAS BEEN
           VIOLATED AND THAT THE REQUESTED RELIEF IS "JUST AND PROPER"

                  In Silverman v. 40-41 Realty Associates, the Second Circuit made it clear that

  when presented with a request for injunctive reliefby a Regional Director, the Court must

  determine two things: (1) whether there is reasonable cause to believe the National Labor

  Relations Act ("NLRA") has been violated; and (2) that the requested reliefis "justand

  proper."^

                  The Second Circuit further noted that a district court's ability to issue injunctions

  under theNLRA "in no way change[s] theextraordinary nature of the injunctive remedy."^

  I.       A TRO IS NOT "JUST AND PROPER" IF THE REGIONAL DIRECTOR
           SEEKS AN "UNPRECEDENTED APPLICATION OF THE ACT"

                  In RealtyAssociates, the Second Circuit held that injunctive relief is not "just and

  proper" where the legal theory advanced by the Regional Director involves an "unprecedented




       ^Silverman v. 40-41 Realty Assocs., 668 F.2d 678, 680 (2d Cir. 1982).
       ^ Id.



                                                   -2
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 9 of 38 PageID #: 149



  application of the Act," or where the issue in a givencase is "a difficult one that had not been

  considered by any court."^

                  The Court recognized that the NLRA "envisaged a system in which the Board

  would, inthefirst instance^ consider and decide the issues arising under the Act and pending
  before it, subject to later review by the Courts of Appeals."^ The Court therefore vacated the

  lower court's temporary injunction permitting interior picketing within anoffice building (which
  was a novel application of law governing picketing on a sidewalk) while the NLRB considered

  the lawfulness ofsuch conduct. The Court reasoned that to consider aninterior hallway the
  functional equivalent of a sidewalk for picketing purposes "places an entirely novel and

  questionable construction upon the Act."^

                  In vacating the temporary injunction, the Realty Associates Courtexplained that

  the Regional Director's request for an injunction was an improper attempt to "invert[] the

  traditional relationship between administrative agency and court: the courtis asked to make the

  initial ruling as to the propriety of a novel and unprecedented application of the statute, and

  thereafter the Board will apply its expertise to the issues presented."^

                  In Blyer v. New York Coat, Suit, Dress, Rainwear and Allied Workers' Union^ the

  district court similarly denied an injunction against picketing because the Regional Director was




     Ud,

     ^Id. (emphasis added).
     ^ Mat 681,

     Ud.



                                                  -3-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 10 of 38 PageID #: 150



  trying "to develop new law," "proceeding on the basis of a novel theory, never before upheld by

  the courts."®

                  In her Memorandum in Support of her request for a TRO, the Regional Director

  does not attempt to distinguish Realty Associates, she ignores it.^ Instead, she citesa hostof

  earlier Second Circuit decisions to pretend that this Court should overlook the"novelty" of her

  request. Quoting from two decisions from the Second Circuit priorto Realty Associates, the

  Regional Director asserts "Even on an issue of law, thedistrict court should be hospitable to the

  views of the General Counsel, however novel"'® because "the Board, ratherthan the district

  courts, remain the ^primary fact finder' and 'primary interpreter of the statutory scheme,' subject

  to judicial review."''

                  These two quoted cases undermine, rather than support, the instantapplication.

                  Joint Board ofCoat, Suit and Allied Garment Workers reversed the lower court's

  issuance of an injunction, so its holding is of no comfort to the Regional Director. Nor canthe

  Regional Director take refuge in the language she quotes as she ends the quotea sentence too

  soon. The quoted remark about hospitalityto novel views is immediately followed with "when.




     ®Blyer v. New York Coat, Suit, Dress, Rainwear &Allied Workers' Union, 522 F.Supp. 723,
  121, 729 (S.D.N.Y. 1981).

     ®See Petitioner's Memorandum of Law in Support of Petition for Temporary Restraining
  Order, dated June 13, 2019 (Docket No. 6) ("NLRB Br.").

      '® NLRB Br. at 6 (quoting Danielson v. Joint Board ofCoat, Suit &Allied Garment Workers,
  494 F. 2d 1230, 1241 (2d Cir. 1974).

      '' NLRB Br. at 6 (quoting McLeod v. National Maritime Union ofAmerica, 457 F.2d 490,
  494 (2d Cir. 1970).



                                                   4-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 11 of 38 PageID #: 151



  after full study, the district court isconvinced that the General Counsel's legal position iswrong,
  as [the lower court] properly was here, it should not issue an injunction,^^^^

                 National Maritime Union ofAmerica is equally unhelpful. Immediately prior to

  the language quoted by the Regional Director, the Second Circuit explained that to decide
  whether a Regional Director has "reasonable cause" to believe the NLRA is being violated, the

  court must "examin[e] the facts of the case with reference to the law as it had been developed by

  the Board andits reviewing courts.^^^^ The Regional Director urges this Court to recognize the
  primacy ofthe Board's role in interpreting the NLRA, but at the same time she improperly seeks
  to elevate herself over the Board. The Board has already interpreted the secondary boycott

  provisions of the NLRA as allowing unions to engage in expressive conduct such as theuseof

  rallies, banners and inflated rats directed at secondary employers.'^ The "reviewing courts" have

  already held that the Board's interpretations must beconsistent with the First Amendment rights
  of unions, and the courts have struck down interpretations thatrun afoul of such rights.

                 Here, the Regional Director is not merely advancing a "novel"theory or some

  never-before-considered interpretation of the secondary boycott provisions of theNLRA. As

  Local 79 will demonstrate in the nextsection, the Regional Director is disregarding the primacy

  of the Board and ignoring the roleof thejudiciary in protecting the First Amendment rights of

  unions. She seeks a TRO that is at odds with Board precedent directly on point and in conflict

  with the First Amendment. Without so much as referencing, let alone engaging with, the long

  line of judicial and NLRB decisions that interpret and give meaning to the salient words of the


       Joint Ed. ofCoat, Suit & Allied Garment Workers, 494 F.2d at 1241 (emphasisadded).

        National Maritime Union ofAm., 457 F.2d at 494 (emphasisadded).

        See infra Sections II & III.



                                                  -5
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 12 of 38 PageID #: 152



  secondary boycott provision at issue—^words such as "coerce" and "threaten"—^the Regional

  Director has provided the Court a signed declaration attesting to her judgement that Local 79 is

  "threatening, coercing, andrestraining persons" in violation of Section 8(b)(4).

                 TheNLRA, however, does not give the Regional Director anyprivilege as an

  interpreter of statutory terms. She does not get to conclude that balloons are "coercive" or that

  an assembly of mainly stationary people on a public sidewalk is "threatening." Lewis CarrolPs

  Through the Looking Glass has a poignant exchange about that kind of claimed authority over

  the meanings of words.

                 The Regional Director is not the "the master" of statutory terms, let alone without

  having referenced therelevant cases. Rather, the courts are the"masters" of what legal terms

  mean within the confines of the First Amendment, and so the Regional Director's attempt to

  redefine the meaning of already well-defined words is, by itself, reason enough to deny her

  Petition.


  II.     THE REGIONAL DIRECTORIMPROPERLY BASES HER REQUEST
          FOR A TRO ON A THEORY THAT IS CONTRARY TO CURRENT
          BOARD LAW THAT PERMITS UNIONS TO USE THE INFLATED RAT

                 Since 2010, cognizant of the protection the First Amendment affords unions and

  their members (the judicial contours of which Local 79 will address in Section III), the NLRB

  has consistently held that expressive conduct such as a stationary banner, the distribution of




        Declaration, H3 (Docket No. 5).

        Lewis Carroll, Through the Looking-Glass, and What Alice Found There 124
  (Michael Everson ed., Evertype 2009) (1871) ('"When I use a word,' Humpty Dumpty said, in
  rather a scornful tone, 'it means just what I choose it to mean—^neither more nor less.' 'The
  question is,' said Alice, 'whether you can make words mean so many different things.' 'The
  question is,' said Humpty Dumpty, 'which is to be master — that's all'").



                                                   6-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 13 of 38 PageID #: 153



  leaflets, and the use ofan inflated ratto "shame" a secondary employer does notviolate Section

  8(b)(4).

                 In Sheet Metal Workers InternationalAssociation (Brandon Medical Center), for

  instance, the Board held that the distribution of leaflets and the use of a rat balloon at a

  secondary employer's facility to protest its use of a nonunion contractor is a constitutionally

  protected expression within theparameters of the First Amendment, and the rat is protected

  symbolic speech that did not violate the National Labor Relations Act.'^

                 The Board has not required a union to limit itselfto only one form of expressive

  conduct and has rejected the notion that two lawful activities "in combination were more than the

  sum of their lawful parts."'^

                 The General Counsel of the NLRB, Peter Robb, however, has staked out a new

  position—that expressive conduct constitutes unlawful picketing. He does so fully aware that

  this interpretation of the NLRA is contrary to established Board law. He wants Regional

  Directors to pursue this new theory, that will inevitably be rejected by the Administrative Law




        Sheet Metal Workers Int 7 Ass'n (Brandon Medical Center), 356 N.L.R.B. 1290 (2011);
  see also Carpenters Local 1506 (Eliason and Knuth ofArizona), 355 N.L.R.B. 797 (2010)
  (permitting the use ofa stationary banner).

        Carpenters Local 1827 (Eliason and Knuth ofDenver), 357 N.L.R.B. 415, 419 (2011)
  ("The handbilling alone was imdisputedly lawful, and the banner displays alone were lawful....
  Nothing in the record or the law suggests that these two activities in combination were more than
  the sum oftheir lawful parts").



                                                    7-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 14 of 38 PageID #: 154



  Judge who hearsthe Complaint against Local 79,'^ so the Board can re-consider its decisions

  since 2010.^°

                  Robb is not the first NLRB General Counsel to challenge a union'sright to

  engage in expressive activity using the symbol of an inflated rat. Arthur Rosenfeld, the NLRB

  General Counsel from June 2001 to July 2005, argued for the suppression of the rat-symbol in

  Laborers' Eastern Region Organizing Fund (The Ranches at Mt. Sinai),346 N.L.R.B. 1251

  (2006). There, the NLRB declined to adopt an ALJ's (skewed) reasoning that the inflated rat

  wasa presumptively illegal symbol. Andwhile Rosenfeld three times sought injunctions under

  Section 10(1) to prevent unions from using large banners (all unsuccessful),^' he never sought

  Section 10(1) relief with respect to the inflated rat.


        After the issuance of a complaint by a Regional Director, a hearing is conducted before an
  Administrative Law Judge ("ALJ"), who issues a decision and recommends an Order, which can
  be appealed to the Board, https://www.nlrb.gov/cases-decisions/decisions/administrative-law-
  iudge-decisions. ALJsare required to follow and apply existing Board law. PathmarkStores,
  Inc., 342 N.L.R.B. 378 n.l (2004) ("[I]t remains the [ALJ's] duty to apply established Board
  precedent which the Supreme Court has not reversed"); IBEW, Local 98 (Shree Sai Siddhi
  Spruce), 2019 WL 2296952 (NLRB Div. of Judges, May 28,2019) (rejecting General Counsel's
  argument that use of the inflatable rat, along with handbilling, constitutedpicketingor at least
  coercion, ALJ notes that the argument "run[s] counter" to Carpenters Local 1506 (Eliason &
  Knuth ofArizona), 355 N.LR.B. 797 (2010), and Sheet Metal Workers Local 15 (Brandon
  Medical Center), 356N.L.R.B. 1290 (2011), and that the ALJ was"of course, bound to apply
  existing Board law").

        See Advice Memorandum issued December 20,2018 in Case No. 13-CC-225655
  (directingthe Regional Director to issue a complaintthat a union violated Section 8(b)(4) by
  "erecting a large, stationary banner...as well as a large, inflatable cat clutching a construction
  worker by the neck" and compelling the Regional Director to "urge the Board to reconsider its
  decisions in Carpenters Local 1506 (Eliason & Knuth ofArizona), which found stationary
  banners lawful, and in Sheet Metal Workers Local 15 (Brandon Medical Center), which foimd
  the large inflatable rats lawful. The Advice Memorandum is available at
  https://www.nlrb.gov/news-publications/nlrb-memoranda/advice-memos.

        See, e.g.. Overstreet v. United Brotherhood ofCarpenters and Joiners, 409 F.3d 1199 (9th
  Cir. 2005) (affirming denial of injunction against union use of banners in light of DeBartolo and
  First Amendment protections); Benson v. United Bhd. ofCarpenters & Joiners, Locals 184 &
  1498, 337 F.Supp.2d 1275 (D. Utah 2004) (denying injimction against display of banners and

                                                    -8-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 15 of 38 PageID #: 155



                  This Court should recognize the temerity of the current request. TheCourt is

  being asked not only toupend current Board law but is being petitioned todo so on a subject
  which the NLRB wrestled with inthe early 2000s and which for approximately nine years now
  has been settled NLRB law.

                 The instant request is notonly historically unprecedented, as explained below, it

  is unlawful under the First Amendment.

  III.      MINDFUL OF THE FIRST AMENDMENT, THE COURTS HAVE
            ROUTINELY REJECTED ATTEMPTS TO ENJOIN A UNION'S
            USE OF THE RAT AND THE DISTRIBUTION OF LEAFLETS

            A.   The Supreme Court in 1988 Rejected the NLRB's Attempt to Use the
                 Secondary Boycott Provisions of the NLRA as a Means to Deny Unions
                 and Union Members Their First Amendment Right to Distribute Leaflets

                 More thanthirtyyears ago, the Supreme Court cautioned the Board about using the

  secondary boycott prohibitions of Section 8(b)(4) to deny unions andtheirmembers their First

  Amendment rights.

                 In DeBartolo Corp. v. Florida GulfCoast Building and Construction Trades

  Council, the union distributed handbills at the entrances of a shopping mall urging customers not to

  shop anywhere in themall because one tenant was using a non-union construction company to

  build a store within themall and thatcompany paid itsworkers substandard wages.^^ The union

  urged this boycott until the mall and all of its tenants—even though neither the mall nor the other




  peaceful distributionof leaflets in light of DeBartolo and First Amendment protections); Kohn v.
  Southwest Reg'l Council ofCarpenters, 289 F.Supp.2d 1155 (C.D. Cal. 2003) (same).

         DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568,570-71
  (1988).



                                                 -9
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 16 of 38 PageID #: 156



  tenants "had any contractual right to influence the selection of contractors"—^promised that all

  mall construction would be done by contractors paying fair wages.^^

                  Invoking the "constitutional avoidance" rule of statutory construction—^that

  "where an otherwise acceptable construction of a statute would raise serious constitutional

  problems, the Court will construe the statute to avoid such problems unless such construction is

  plainlycontrary to the intent of Congress"—^the DeBartolo Courtdetermined that the NLRB's

  finding that handbilling alone, peacefully and truthfully advising the public of the existence of a

  labor dispute, without picketing or patrolling, "poses serious questions of the validity of § 8(b)(4)

  under the First Amendment."^"^

                 The Supreme Court therefore held that to be consistentwith the First Amendment,

  "more than mere persuasion is necessary to prove a violation" of Section 8(b)(4).^^ The Court

  rejected the notion that handbilling directed at a secondary employer with the goal of convincing

  the secondary to cease doing business with the primary employer is "coercion" under Section

  8(b)(4) simply because it succeeds in causing the secondary employer to losebusiness.^^

                 DeBartolo also demonstrates that it is legally insufficient to argue, as the

  Regional Director does here, that a union has the "improper" objective of trying to get the

  secondary employer(Mannix) to stop doing business with a primary employer (GTL). Such an

  objective is not "unlawful." After all, the Union in DeBartolo hadjust that objective: getting a

  tenant to stop using a non-union contractor that paid its workers substandard wages. To run


     23 Id. at 570.

     2^* DeBartolo, 485 U.S. at 575.

     23 Id. at 578.

     26 Id. at 579-80.



                                                   10
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 17 of 38 PageID #: 157



  afoul of Section 8(b)(4), a union must pursue that objective through coercive conduct such as

  picketing— rather than through persuasive speech or expressive activity. If the Regional

  Director cannot demonstrate that Local 79 engaged incoercive conduct within the meaning of
  Section 8(b)(4) (and she cannot) the request for a TRO fails, regardless of whether Local 79in its

  heart harbored a secondary objective.^'

          B.      In the Thirty Years Since the Supreme Court's Decision in DeBartolo, the
                  Courts Have Expanded the Expressive Activity Permitted Against Secondary
                  Employers to Include, Among Other Things, the Use of an Inflated Rat

                  Since DeBartolo, the courts have applied itsprinciples to permit expressive

  conduct similar to handbilling to avoid the First Amendment problem.

                  In Tucker v. CityofFairfield, the Court of Appeals for the Sixth Circuitheld that

  "there is no question that the use of a rat balloon to publicize a labor protest is constitutionally

  protected expression within the parameters of the First Amendment."^^




        See also LIUNA, Local 872^ 363 N.L.R.B. No. 168, n.l (April 29, 2016); Carrier Air
  Conditioning Co. v. NLRB^ 547 F.2d 1178,1189 (2nd Cir. 1976); CapitalAwning Co. v. Local
  137Sheet Metal Workers Int 'IAss698 F.Supp.2d 308, 322-23 (E.D.N.Y. 2010); Tru-Art Sign
  Co., Inc. V. Local 137Sheet Metal Workers Int'I Ass% 573 F.App'x 66,67 (2d Cir. 2014).

        Tucker v. CityofFairfield, 398 F.3d457,462 (6th Cir. 2005) (affirming injunction
  preventing city from enforcement of city ordinance that prohibited structures in a public right-of-
  way). See also Local 330 v. Town ofChute, 834 F.3d 745, 751 (7th Cir. 2016) (citing Tucker
  and holding "[tjhere is no doubt that the large inflated rubber rats widely used by labor unionsto
  dramatize their struggles with employers are forms of expressionprotected by the First
  Amendment... The display of the rats is 'speech' in the amplified sense in which the Supreme
  Court has held for example that burning the Americanflag to dramatize oppositionto a
  government policy is constitutionally protected speech"); Virginia v. Black, 538 U.S. 343 (2003)
  ("[t]he First Amendment offers protection to symbolic or expressive conduct as well as to actual
  speech"); West Virginia Bd. ofEduc. v. Barnette, 319 U.S. 624, 632-33 (1943) ("[sjymbolismis
  a primitive but effective way of communicating ideas").


                                                  -11
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 18 of 38 PageID #: 158



                   In State v. DeAngela^ the Supreme Court of New Jerseyfound unconstitutional an

  effort to regulate the use ofthe ratballoon through a municipal sign ordinance.^^

                   In SheetMetal Workers' International Association, Local 15 v. NLRB, the D.C.

  Court of Appeals refused to enforce a Board Order that barred a union from staging a "mock
  funeral" procession outside a hospital, which the Board considered to be unlawful picketing ofa
  secondary.^® The Court ofAppeals held, however, that the procession "was a combination of
  street theater and handbilling" and was not the "functional equivalent" ofpicketing and therefore
  outside the scope ofSection 8(b)(4).^' The union's activity had none ofthe "coercive"
  characteristics of picketing, did not physically orverbally "confront hospital patrons," nor
  "'patrol' the area in the sense of creating a symbolic barrier to those who would enter the

  [hjospital."^^

                   More recently, in MicrotechContracting v. Mason Tenders District Council, this

  District denied aninjunction against a union's use of the inflated rat, noting "[i]t is abundantly
  clear that[the union] hasa constitutional right to use an inflatable rat to publicize a labor

  dispute."^^ This Court recognized that the use ofthe inflated rat generates "generalized economic




     29
          State V. DeAngelo, 185 L.R.R.M. 3057 (Sup. Ct. N.J. 2009).

       Sheet Metal Workers Int 7Ass'n, Local 15 (Brandon Regional Medical Center), 346
  N.L.R.B 199 (2006), enforcement denied, 491 F.3d 429 (D.C. Cir. 2007).

          SheetMetal Workers' Int 7Ass'n, Local 15 v. NLRB, 491 F.3d429,437-438 (D.C. Cir.
  2007).
     32
          Id.

          Microtech Contracting v. Mason Tenders District Council, 55 F.Supp.3d381, 384
  (E.D.N.Y. 2014).



                                                  -12-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 19 of 38 PageID #: 159



  disruption" but held that such disruption could not be relied upon to grant an injunction that

  would "completely eviscerate the FirstAmendment rights of the union."^"^

                 In fact, the courts' protection of the rat symbol may be beside the point to the

  Regional Director, because herNLRB Complaint at paragraphs 17 and 23 alleges that it was also

  illegal for the Union to have inflated a cockroach balloon.^^ Unlike General Counsel Rosenfeld in

  theearly 2000's who took particular issue with the message supposedly implicit in theinflated rat,

  this General Counsel appears to take the position that any secondary messaging bylabor writ

  large^ regardless of form, is theproblem. DeBartolo, again, holds just theopposite.

         C.      Since Its Decision in DeBartolo^ the Supreme Court's
                 Protection of First Amendment Activity Has Only Increased

                 Since the Supreme Court's protection of the union's handbilling of secondary

  employers in 1988, the Court has issued at least two decisions that further expand the First

  Amendment's protectionof expressive activity.

                 In 2003, in Virginia v. Blacky the Supreme Court found a Virginia statute against

  cross burning unconstitutional because it established an undue presumption that the act of

  burning a cross was meant to intimidate. Even when a person expressly advocates "the useof

  force," the statemay not punish the person unless "such advocacy is directed to inciting or

  producing imminent lawless action and is likely to incite or produce suchaction."^^

                 In 2011, in Snyder v. Phelpsy the Supreme Court dismissed claims for infliction of

  emotional distress brought against the Westboro Baptist Church for a protest at the funeral of a




     'Ud.

        Petition at Exhibit 2 (Docket No. 1 at 18 of 71).

        Virginia v. Blacky 538 U.S 343,359 (2003).



                                                 - 13-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 20 of 38 PageID #: 160



  gay marine killed in Iraq, where the Church had placards thatsaid things like: "God Hates Fags,"

  "Thank God for Dead Soldiers," and "God Hates You."^' That is what the family had to see at

  the funeral of theirdeceased Iraq Warveteran son. Affirming thedismissal of the emotional

  distress claim, the Supreme Court found speech in a "public place on a matter of public concern"

  "cannot be restricted simply because it is upsetting or arouses contempt."^^

                 First Amendment protections of speech andassembly are thus so strong that it is

  illegal for a southern stateto assume that people gathering together to bum a cross intend to

  intimidate anyone, and a church can upseta family mouming the loss of their son killed in

  combat.


                 It is therefore absurd to suggest that unions exercising their FirstAmendment

  right to peacefully publicize their dispute overthe exploitation of workers must be enjoined from

  doingso to spare a supermarket from beingshamed for entering a leasearrangement with its

  parent company pursuant to which workers are exploited.^^ Virginia v. Black establishes that the

  government cannot presume the act of buming a cross in a southem state is meant to coerce other

  members of the community, but the Regional Directoris arguing here that inflating balloons

  outside the parking lot of a supermarket is necessarily coercive.




     " Snyder v. Phelps, 562 U.S. 443,448 (2011).
     3«/flf.at458.

        See Petition at Exhibit 6 (affidavit of Mannix's District Manager stating that Mannix's
  "parent company, Wakefem, has a contract with the developer of the site, Kimco Realty Corp. to
  lease space for a supermarket at the new shopping center," and that Mannix "supplied Kimco
  with broad, general specifications concerning how to build the supermarket") (Docket No. 1 at
  50 of 71). Those specifications apparently did not include "make sure the constmction workers
  building our future store are not paid substandard wages."


                                                  14-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 21 of 38 PageID #: 161



                  The Regional Director does not argue (because shecannot) that the issues being

  raised by Local 79at the strip mall are notof commensurate public concern with those of racists

  inVirginia who might seek to express their historically violent contempt for Black people or
  homophobes in Maryland who wish to express their death-celebrative abhorrence at the sexual

  preferences of fallen soldiers.

                  Any argument that Local 79's issues are less important would not work for many

  reasons, especially in this Circuit.

                  In striking down an injunction against a picketing union in Metropolitan Opera

  Association v. Local 100, the Second Circuit vacated an injunction issued by the lower courtthat

  had prohibited it from "threatening or harassing" and "engaging in fraudulent or defamatory

  representations regarding the [Metropolitan Opera], its donors, officers, patrons, or directors.'"*®

  The Court explained that "the Supreme Court has expressly afforded a special breadth of

  protection to union speech that publicizes labor conflicts.'"** Labor speech, for instance, is

  protected from claims of defamation to the same extent as publications in newspapers about

  public figures. Still citing Supreme Court law, the Court explained that speech thatmight even

  beper se illegal under state law is protected from sanction if it occurs in the context of a labor

  dispute, given that "intense, provocative speech is a common hallmark of American labor

  conflicts.'"*^ The Second Circuit reasoned:

                          Labor disputes are ordinarily heated affairs; the language that is
                          commonplace there might well be deemed actionable per se in
                          some state jurisdictions. Indeed, representation campaigns are
                          frequently characterized by bitter and extreme charges.

     '*® Metropolitan Opera Ass'n v. Local 100, 239 F.3d 172,174 (2d Cir 2001).
        Id, at 177.

        Id.




                                                   15
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 22 of 38 PageID #: 162




                           countercharges, unfounded rumors, vituperations, personal
                           accusations, misrepresentations and distortions. Both labor and
                           management often speakbluntly and recklessly, embellishing their
                           respective positions with imprecatory language."*^

                  Far from distinguishing labordisputes from civil rights battles, the Court drew

  analogies between the two movements (perhaps recognizing thattheyare one in the same

  struggle). Indismissing the lower court's factual findings and condemning the tendency of the

  injunction it issued to chill lawful speech, the Courtwas unconcerned with the union's

  objectives, and in particular with whether the union "was motivated to coerce the Met through
  social pressure and the threat ofsocial ostracism.'"^"* The Second Circuit was similarly
  untroubled by the lower court's frnding thatthe union warned of "repercussions" against those

  who did not join its boycott, such as leaflets condemning a small donor to theopera for refusing

  tojoin the boycott."*^

                  The Court explained:

                           Especially within the labor context, in seeking to exert social
                           pressure on the Met, the Union's methods may be harassing,
                           upsetting, or coercive, but unless we are to depart from settled
                           First Amendmentprinciples, they are constitutionallyprotected.^^

                  And more generally, any attemptby the Regional Directorto "logically"separate

  the concerns raised by Local 79 on the public sidewalks outside two Shop Rites from the kinds



        Id. (quoting Linn v. United Plant Guard Workers, 383 U.S. 53, 58 (1966)).

            at 177.

        Id. at 177-78.

        Id. at 178 (citing NAACP v. Claiborne Hardware Co., 458 U.S. 886, 909-11 (1982)
  (holding that a boycott of white-owned businesses, including the use of "store watchers" who
  published names of those who entered boycotted businesses, was entitled to First Amendment
  protection); Organizationfor a Better Austin v. Keefe, 402 U.S. 415,419 (1971)).


                                                    16
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 23 of 38 PageID #: 163



  of public issues raised in Virginia v. Blackor Snyder v. Phelps makes no sense. Local 79's

  leaflets articulated a message regarding a regrettable newconstruction model Mannix Family

  Stores has adopted to get its latest Shop Rite built, one in which the laborers lack imion

  representation and do not get anywhere near the compensation and training laborers who built

  previous Shop Rites received. That is an expression of concern regarding the ways the economy

  distributes its rewards among its participants and about the training, and thus safety, of the

  people who build those physical spaces.

                 In short, it is not just that it is well-established law in the NLRB and federal

  courts that public speech in general can be incredibly confrontational and upsetting while

  remaining in the ambit of FirstAmendment protection. Courts have afforded unions the highest

  level of latitude to draw attention to their message, with no content-based diminishment for

  speech on so-called "secondary" issues.

         D.      To the Extent the Regional Director Seeks to Enjoin
                 the Distribution of Leaflets, That Request Must Be Denied

                 In her Petition, the Regional Director twice alleges that the Union has distributed

  handbills to the public."*' The Petition, however, is unclear whether the Regional Director alleges
  that the Union has violated the NLRA through the distribution of leaflets, as opposed to by using

  the inflated balloons or conducting a rallyon May 15."*®

                 To the extent the Regional Director seeks to enjoin the distribution of leaflets,

  such an injunction is directly foreclosed by DeBartolo.


        Petition ^ 8(q)&(s) (Docket No. 1).

        Petition II 8(v) ("By the conduct described above in paragraphs 8(o) through 8(r), 8(t) and
  8(u), Respondent has been violating Section 8(b)(4)(i) and (ii)(B) of the Act"). But paragraphs
  8(q) and (s) contain the allegations regarding the leaflets and the Petition does not list those
  paragraphs as setting forth alleged violations of the Act.



                                                 - 17-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 24 of 38 PageID #: 164




                 And yetto theextent the Regional Director does not seek to enjoin the leafleting

  (because leafleting is legal), she only undercuts her argument that there is something inherently
  unlawful aboutsecondary messages. The leaflets talked about Mannix, and Mannix is not the

  entity directly paying the construction laborers. The Regional Director's theory is

  unconstitutional regardless. One cannot respect DeBartolo but then advance an incredibly
  parsed reading of the case as somehow allowing secondary messages in leaflets but not byany

  other means. It is wholly irrational and unsupported to draw a distinction between messages

  delivered on 8.5 by 11 inch pieces of paper {i.e., leaflets) and other ways of communicating {e.g.,
  inflated balloons). The infirmity of that position can perhaps best be grasped byconsidering

  what it would mean for messages delivered by other methods, suchas vocalizations, e-mails,

  texts. Twitter, Facebook, newspapers, etc.

  IV.    A TRO AGAINST THE UNION HOLDING A RALLY
         ON A PUBLIC SIDEWALK IS EQUALLY IMPROPER

                 The FirstAmendment does not merely protect the Union's right to express its

  displeasure towards Mannix, it equally protects the union members' right to assemble.^^

                 As the Supreme Court has recognized, the public streetsand sidewalks "occupya

  'special position in terms of First Amendmentprotection' because of their historic role as sites

  for discussion and debate."^® The streets and sidewalks "remain one ofthe few places" where a




        The First Amendment provides, in relevant part, that "Congress shall make no law...
  abridging the freedom of speech, or of the press, or the right of the people peaceably to
  assemble."

        McCullen v. Coakley, 573 U.S. 464,476 (2014) (holding that a Massachusetts statute
  violated the First Amendmentas it made it a crime to knowingly stand on a public sidewalk
  within 35 feet of an entrance or driveway to any place, other than a hospital, where abortions
  were performed).



                                                  18
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 25 of 38 PageID #: 165



  listener cannot simply "change the channel" to avoid "speech he might otherwise tune out."^*

  Given the First Amendment's goal—^"to preserve an uninhibited marketplace of ideas inwhich

  truth will ultimately prevail"—^the Supreme Court has explained that this characteristic of

  sidewalks "is a virtue, not a vice."^^

                 Recognizing thatthe sidewalks are the "archetype of a traditional public forum,"

  the court in Venetian Casino Resort v. Local Joint Executive Board affirmed the lower court's

  denial of an injunction when a casino sought to exclude union members from using the sidewalk

  for demonstrations against the casino.^^ Indeed, the Board has recognized the right of unions to

  conduct rallies on the sidewalk, even rallies that involve more than 1,000 persons and last several

  hours.^"*

                 There is simply no support (andthe Regional Director does not pretend to cite

  any) for the propositionthat the mere presence of union members on a sidewalk constitutes

  unlawful "picketing" unless the members remain frozen in place like statues.

                 Nothing that happened on May 15, 2019 at the Union's lunch-time rallywith

  about 20 members somehow converted the union members' constitutionally protected expressive

  conduct into a coercive "picketline." There were not hundreds of members who participated in

  a rally hours long or on multiple days, and the Regional Director does not allege otherwise.




        Id.

        Id.

         Venetian Casino Resort v. Local Joint Exec. Ed.., 257 F.3d 937, 948 (9th Cir. 2001).

        Venetian Casino Resort^ 345 N.L.R.B. 1061, 1061 (2005) (holding that casino violated the
  NLRA when it attempted a citizen's arrest of union agent for trespassing when he and other
  union members were on public sidewalk protestingcasino's labor policies).


                                                -19
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 26 of 38 PageID #: 166



                 There was no patrolling, and the Regional Director does not allege there was.

  Indeed, attached to the Petition is the affidavit of Mannix*s Director of Security that hewitnessed

  the rally and the protesters "generally stood in the same place as they conducted their

  demonstration. [He] didnot observe any members of the group pace back and forth."^^

                 There were hardly any pedestrians even walking on the street nearthe Shop Rite

  store—customers almost always drive theircarsto a Shop Rite—let alone any pedestrians who

  were blocked on the sidewalk. Neitherthe Regional Director's Petition nor the NLRB

  Complaint dated Jime 6 alleges there were anypedestrians blocked.^^ Again, attached to the

  Petition is the affidavit of Mannix's Director of Security that he witnessed the rally and"did not

  see any pedestrian come up that part of the streetcoming towards the Storeduring this

  demonstration."^^ As one ALJ recently held, a union's use ofthe rat against a secondary
  employer did not violate the NLRA, even if "there might have beensomepedestrians who had to

  walk around the rat" as the rat's impact on the pedestrians"would have been de minimis."^^

                 No protesters blocked or circled the parking lot's entrance, and the Regional

  Director does not allege they did.




        See Petition at Exhibit 5 at p. 2. (Docket No. 1 at 42 of 71),

     ^^Although not specified inthe Petition nor the NLRB Complaint, the Regional Director in
  her Memorandum of Law claims that on May 15 an undefined number of members of the
  "public"—^not even alleged Shop Rite customers—^walked in the road to get around a 20-25
  person rally. NLRB Br. at 4. This single alleged instance—contradicted by the affidavitfrom
  Mannix's Director of Security who witnessed the rally—does not remotely warrant a TRO a
  month later.

     " See Petition at Exhibit 5 at p. 2. (Docket No. 1 at 42 of 71).
        IBEW, Local 98 (Shree Sai Siddhi Spruce), 2019 WL 2296952, n.6 (NLRB Div. of Judges,
  May 28,2019).



                                                 -20
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 27 of 38 PageID #: 167



                 There were no picket signs being carried, and the Regional Director does not

  allege there were.

                 And if any of these kinds of things had happened it would bealleged because

  someone (presumably from Mannix) was present across from the rally, videotaping the whole

  thing, and the union too videoed most ofit. In the union's video, you can see cars moving
  undisturbed inand out ofthe large grocery store parking lot. Protesters do not try tospeak tothe
  shoppers arriving by car, let alone "confront" them. The rally occurs midday, which is not when
  workers arrive and there is no indication that the protesters are there to speak to or make a

  specific address directed at Shop Rite employees. They are there "shaming" Mannix Family
  Stores and Shop Rite to the public in general, which is theirright.

                 And that is the crux of what the Regional Director is interested in enjoining—^any

  shaming of Mannix. But how business, and the economy more generally, treats workers is a

  deeply political subject the First Amendment fully protects. The message of Local 79(and the

  labor movement more generally) isthat workers do not want to be treated asdisposable objects
  ina commercial process, but as people. Unions are entitled to voice that message peacefully in

  whatever public space they choose, including directly outside a business they believe is not

  living up to those standards.

                 The radicalness of the Regional Director's suggestion thatthe protesters and

  balloons should not be present on those sidewalks—^at all, under effectively any circumstances—

  should not be loston this Court. That same sidewalk has Shop Rite banners on the perimeter

  fence facing the inflated rat. Those banners advertise the bananas that await customers inside the

  store. And, as noted, Mannix and the Regional Director argue as if it is a given that the

  sidewalks approaching the Shop Rite are there for a single purpose: to get grocery shoppers to



                                                  21
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 28 of 38 PageID #: 168



  their destination. But sidewalks are not only—or even principally—^there to facilitate commerce.

  Local 79and its members have a First Amendment right to publicize their own messages on

  public sidewalks, whether through protest balloons, leaflets, or peaceful rallies, to call attention

  to theways workers are treated in the processes that bananas and other products getto Shop

  Rite's shelves (e.g., the way theshelves and other parts of the stores get built).^^

                 The Regional Director is not merely advancing a "novel" legal theory, she is

  advocating an Orwellian one. She is claiming for a federal administrative agency (the NLRB)

  the power to police thecontent of the undisputedly peaceful messages to which thepublic may

  beexposed as people go about their daily lives. She claims for the agency the authority to ban

  certain highly expressive images—like the inflated rat or maybe, so too, the inflated cockroach

  and leaflets—^because the resulting messages are "ambiguous" and may "create[] the impression

  that Mannix hascontrol overGTL's employment practices."^® Butneither Shop Rite northe

  government are privileged to act as the diviners of meaning of symbols and speechwhichare

  neither false nor threatening—in order to ban the expressions because they are found to leave

  undesired "impressions" on a public assumed to onlybe travelling the sidewalks to shop. Shop

  Rite and the government's obvious aim here is to prevent the public from having impressions,

  receiving messages, or thinkingthoughts regarding how unfairly the economy treats workers.

                 That is precisely the kind of government overreach that the First Amendment is

  meant to protect against.




        The Regional Director's application for a TRO has many exhibits but notably includes no
  photographs. Local 79 does not share her apparent shyness about showing the Court precisely
  what the TRO would enjoy as supposedly "coercive." See Exhibit A attached hereto.

     ^®NLRB Br.atll.



                                                  -22-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 29 of 38 PageID #: 169



  V.     EVEN UNDER GENERAL EQUITABLE
         PRINCIPLES, THE TRO IS UNWARRANTED

                 As the Second Circuitnoted in Silverman v. 40-41 Realty Associates^ "general

  equitable principles apply,even when the Regional Director seeks an injunction.

         A.      The Requested TRO Is Vague and Overbroad

                 First, the Proposed TRO is unduly vague, as it largely just recites language of

  Section 8(b)(4) of the Act with the addition of "use of inflatable rats and cockroaches." For

  reasons set forth above, an injunction against the use of inflatable balloons is constitutionally

  infirm, particularly here given that the Regional Director's witnesses from Mannix admit that the

  Rat is not an impediment to traffic or pedestrians.^^ The Regional Director has cited absolutely

  no cases—^and there are none—where a court, let alone on a motion for a TRO under Section

  10(1) of the NLRA, has enjoined the use of symbolic objects as a form of expression.

                 Beyond that, given the novel interpretations the Regional Director is providing to

  words like "coercion" and "picketing,"the remainder of the proposed TRO is so broadand ill-

  defined that it would leave Local 79 no wayof understanding whatexpressive conduct, if any, it

  can permissibly engage in. In fact, the answeris almost certainly none (if perhaps with the

  exception of leaflets on appropriately sized paper). As such, the Proposed TRO violates well-




        Silverman v. 40-41 Realty Assocs., 668 F.2d at 680.

        See Petition at Exhibit 4 at p. 2. (Docket No. 1 at 35 of 71) (affidavit of Mannix's Director
  of Securitythat the rat at the Hylan store is on the public sidewalk,about 70 yards from the
  doorway of the store and about 15 feet from the parking lot entrance); Petition at Exhibit 8 at p.4.
  (Docket No. 1 at 61 of 71) (affidavit of Mannix's Store Manager at Hylan that the rat is on the
  public sidewalk, and the protesters "from Local 79 positioned their inflated rats in such a way
  that they did not block the sidewalk on Hylan Blvd. or impede entrance into and out of the Hylan
  Store"); Petition at Exhibit 9 at p.4. (Docket No. 1 at 61 of 71) (affidavit of Mannix's Store
  Manager at Veterans that the rat is on the public sidewalk, about 150 yards from the store
  entrance and about 15 yards from the parking lot entrance).



                                                   23
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 30 of 38 PageID #: 170



  established judicial principles against over-breadth in the issuance of injunctions, especially

  when applicable to matters of free expression.^^

          B.     The Regional Director Has Unduly Delayed in Her Request and
                 Otherwise Fails to Show that Equity Calls for an Injunction to Issue
                 The Regional Director's delay belies any claim that a TRO is needed.^"^ The TRO

  seeks to prohibit the use of an inflated rat that Local 79 has used since April 29, the use of an

  inflated cockroach that Local 79has used since May 15, and the holding of any rallies that Local

  79 held a single time on May 15.^^

                 Further, the Regional Director's requestfor injunctive relief is wholly undermined

  by any balancing of theequities. Onthe one hand, there is the ability of members of society to

  express a dissenting, distinctly anti-commercial view in public, while on the otherhand is Shop

  Rite's desire to be ignored for leasing space built for itsoccupancy by workers paid substandard




        See Metropolitan Opera Ass'n, 239 F,3d at 177; Silverman v. Local 78, Asbestos Workers^
  958 F.Supp. 129,135 (S.D.N.Y. 1996) ("As the Court agrees that the injunction proposed by the
  NLRB could have the effect of reaching evenpermissible conduct, it shall accordingly narrow
  the scope of the injunction"); 29. U.S.C. § 104(e) ("No court of the United States shall have
  jurisdiction to issue anyrestraining orderor temporary or permanent injunction in anycase
  involving or growing out of any labor dispute to prohibitany personor personsparticipating or
  interested in such dispute (as theseterms are herein defined) from ... (e) Givingpublicityto the
  existence of, or the facts involved in, any labordispute, whether by advertising, speaking,
  patrolling, or by any other method not involvingfraud or violence; (f) Assemblingpeaceably to
  act or to organize to act in promotion of their interests in a labor dispute") (emphasisadded);Jt.
  Bd. ofCoat, Suit & Allied Garment Workers, 494 F.2d at 1242 ("it seems particularly unlikely
  that Congress would have wished the courts to act so freely in granting injunctions theretofore
  forbidden in the Norris-LaGuardia Act of 1932, 29 U.S.C. § 104").

     ^ Ahmad v. Long Island Univ., 18 F.Supp.2d 245,249 (E.D.N.Y. 1998) (denying preliminary
  injunction since plaintiffs motion was imdermined by his delay in making it; delay "tends to
  indicate at least a reduced need for such drastic, speedy action").

        Petition at   8 (o), (p) & (q).



                                                   24
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 31 of 38 PageID #: 171



  wages.^^ After nearly amonth ofno rallying (the one and only rally having occurred on May
  15), the Regional Director fears another might occur on a public sidewalk, and that shoppers and
  members ofthe general public will possibly observe protest balloons that are contrary tothe
  experience Shop Rite wants to provide them. But neither Shop Rite nor the NLRB has any
  right—^in pursuing or protecting Shop Rite's distinctly commercial interests—^to so control what

  getsexpressed about the storeon adjacent public property.

                 This Court is being petitioned to elevate a grocery store's commercial desire to

  provide a curated experience to its shoppers over the interests of labor in articulating a contrary
  message. There is a distinction between commercial and labor speech, butin herrequest for a

  TRO the Regional Director reverses theirpriority, contrary to the First Amendment and well-

  settled Board law.


                                           CONCLUSION

                 Principles of law and equity demand that no TRO issue in this case.

  Dated: June 18,2019

                                                        Respectfully submitted,

                                                        By: /s/Joseph J. Vitale

                                                        Joseph J. Vitale
                                                        COHEN, WEISS AND SIMON LLP
                                                        900 Third Avenue, Suite 2100
                                                        New York, New York 10022-4869
                                                        Telephone: (212)356-0238
                                                        Facsimile: (646) 473-8238
                                                        jvitale@cwsny.com



     ^ In his Advice Memorandum in Case No. 13-CC-225655, see supra n.20. General Counsel
  Robb argues that the speech of laboris commercial in nature and therefore supposedly less
  protected than other forms of dissentingexpression. The Regional Director has not raised that
  point in her Petition, perhaps because the contention is so legally unsupported.


                                                 -25-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 32 of 38 PageID #: 172




                                             Tamir W. Rosenblum
                                             Mason Tenders District Council
                                              of Greater New York
                                             520 Eighth Avenue, Suite 650
                                             New York, New York 10018

                                             Counsel for Respondent Construction and
                                             General Building Laborers Local 79




                                      -26-
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 33 of 38 PageID #: 173




                                  CERTIFICATE OF SERVICE

                I, Joseph J. Vitale, hereby certify that on the 18th day of June 2019, a copy of the

  Memorandum in Opposition to the Request for a Temporary Restraining Order was served

  electronically via the CM/ECF system upon:

                       Erin Schaefer
                       National Labor Relations Board, Region 29
                       Two Metro Tech Center, Suite 5100
                       Brooklyn, New York 11201

                                                      /s/Joseph J. Vitale
                                                      Joseph J. Vitale




                                                 27
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 34 of 38 PageID #: 174




                EXHIBIT A
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 35 of 38 PageID #: 175
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 36 of 38 PageID #: 176
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 37 of 38 PageID #: 177
Case 1:19-cv-03496-NGG-VMS Document 18 Filed 06/18/19 Page 38 of 38 PageID #: 178
